Exhibit 10.4

 

ENTASIS THERAPEUTICS HOLDINGS INC.

 

2018 EMPLOYEE STOCK PURCHASE PLAN

 

ADOPTED BY THE BOARD OF DIRECTORS: September 13, 2018

APPROVED BY THE STOCKHOLDERS: September 14, 2018

 

1.                                      GENERAL; PURPOSE.

 

(a)                                 The Plan provides a means by which Eligible
Employees of the Company and certain designated Related Corporations may be
given an opportunity to purchase shares of Common Stock.  The Plan permits the
Company to grant a series of Purchase Rights to Eligible Employees under an
Employee Stock Purchase Plan.

 

(b)                                 The Company, by means of the Plan, seeks to
retain the services of such Employees, to secure and retain the services of new
Employees and to provide incentives for such persons to exert maximum efforts
for the success of the Company and its Related Corporations.

 

2.                                      ADMINISTRATION.

 

(a)                                 The Board will administer the Plan unless
and until the Board delegates administration of the Plan to a Committee or
Committees, as provided in Section 2(c).

 

(b)                                 The Board will have the power, subject to,
and within the limitations of, the express provisions of the Plan:

 

(i)                                    To determine how and when Purchase Rights
will be granted and the provisions of each Offering (which need not be
identical).

 

(ii)                                To designate from time to time which Related
Corporations of the Company will be eligible to participate in the Plan.

 

(iii)                            To construe and interpret the Plan and Purchase
Rights, and to establish, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan, in a manner and to the extent it
deems necessary or expedient to make the Plan fully effective.

 

(iv)                             To settle all controversies regarding the Plan
and Purchase Rights granted under the Plan.

 

(v)                                 To suspend or terminate the Plan at any time
as provided in Section 12.

 

(vi)                             To amend the Plan at any time as provided in
Section 12.

 

(vii)                         Generally, to exercise such powers and to perform
such acts as it deems necessary or expedient to promote the best interests of
the Company and its Related Corporations and to carry out the intent that the
Plan be treated as an Employee Stock Purchase Plan.

 

(viii)                     To adopt such procedures and sub-plans as are
necessary or appropriate to permit participation in the Plan by Employees who
are foreign nationals or employed outside the United States.

 

1

--------------------------------------------------------------------------------



 

(c)                                  The Board may delegate some or all of the
administration of the Plan to a Committee or Committees.  If administration is
delegated to a Committee, the Committee will have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board that
have been delegated to the Committee, including the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board will thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board.  The Board may retain the authority to concurrently
administer the Plan with the Committee and may, at any time, revest in the Board
some or all of the powers previously delegated.  Whether or not the Board has
delegated administration of the Plan to a Committee, the Board will have the
final power to determine all questions of policy and expediency that may arise
in the administration of the Plan.

 

(d)                                 All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.

 

3.                                      SHARES OF COMMON STOCK SUBJECT TO THE
PLAN.

 

(a)                                 Subject to the provisions of
Section 11(a) relating to Capitalization Adjustments, the maximum number of
shares of Common Stock that may be issued under the Plan will not exceed 140,000
shares of Common Stock, plus the number of shares of Common Stock that are
automatically added on January 1st of each year for a period of up to ten years,
commencing on the first January 1 following the IPO Date and ending on (and
including) January 1, 2028, in an amount equal to the lesser of (i) 1% of the
total number of shares of Capital Stock outstanding on December 31st of the
preceding calendar year, and (ii) 250,000 shares of Common Stock. 
Notwithstanding the foregoing, the Board may act prior to the first day of any
calendar year to provide that there will be no January 1st increase in the share
reserve for such calendar year or that the increase in the share reserve for
such calendar year will be a lesser number of shares of Common Stock than would
otherwise occur pursuant to the preceding sentence.

 

(b)                                 If any Purchase Right granted under the Plan
terminates without having been exercised in full, the shares of Common Stock not
purchased under such Purchase Right will again become available for issuance
under the Plan.

 

(c)                                  The stock purchasable under the Plan will
be shares of authorized but unissued or reacquired Common Stock, including
shares repurchased by the Company on the open market.

 

4.                                      GRANT OF PURCHASE RIGHTS; OFFERING.

 

(a)                                 The Board may from time to time grant or
provide for the grant of Purchase Rights to Eligible Employees under an Offering
(consisting of one or more Purchase Periods) on an Offering Date or Offering
Dates selected by the Board.  Each Offering will be in such form and will
contain such terms and conditions as the Board will deem appropriate, and will
comply with the requirement of Section 423(b)(5) of the Code that all Employees
granted Purchase Rights will have the same rights and privileges.  The terms and
conditions of an Offering shall be incorporated by reference into the Plan and
treated as part of the Plan.  The provisions of separate Offerings need not be
identical, but each Offering will include (through incorporation of the
provisions of this Plan by reference in the document comprising the Offering or
otherwise) the period during which the Offering will be effective, which period
will not exceed 27 months beginning with the Offering Date, and the substance of
the provisions contained in Sections 5 through 8, inclusive.

 

(b)                                 If a Participant has more than one Purchase
Right outstanding under the Plan, unless he or she otherwise indicates in forms
delivered to the Company: (i) each form will apply to all of his or her Purchase
Rights under the Plan, and (ii) a Purchase Right with a lower exercise price (or
an earlier-granted

 

2

--------------------------------------------------------------------------------



 

Purchase Right, if different Purchase Rights have identical exercise prices)
will be exercised to the fullest possible extent before a Purchase Right with a
higher exercise price (or a later-granted Purchase Right if different Purchase
Rights have identical exercise prices) will be exercised.

 

(c)                                  The Board will have the discretion to
structure an Offering so that if the Fair Market Value of a share of Common
Stock on the first Trading Day of a new Purchase Period within that Offering is
less than or equal to the Fair Market Value of a share of Common Stock on the
Offering Date for that Offering, then (i) that Offering will terminate
immediately as of that first Trading Day, and (ii) the Participants in such
terminated Offering will be automatically enrolled in a new Offering beginning
on the first Trading Day of such new Purchase Period.

 

5.                                      ELIGIBILITY.

 

(a)                                 Purchase Rights may be granted only to
Employees of the Company or, as the Board may designate in accordance with
Section 2(b), to Employees of a Related Corporation.  Except as provided in
Section 5(b), an Employee will not be eligible to be granted Purchase Rights
unless, on the Offering Date, the Employee has been in the employ of the Company
or the Related Corporation, as the case may be, for such continuous period
preceding such Offering Date as the Board may require, but in no event will the
required period of continuous employment be equal to or greater than two years. 
In addition, the Board may provide that no Employee will be eligible to be
granted Purchase Rights under the Plan unless, on the Offering Date, such
Employee’s customary employment with the Company or the Related Corporation is
more than 20 hours per week and more than five months per calendar year or such
other criteria as the Board may determine consistent with Section 423 of the
Code.

 

(b)                                 The Board may provide that each person who,
during the course of an Offering, first becomes an Eligible Employee will, on a
date or dates specified in the Offering which coincides with the day on which
such person becomes an Eligible Employee or which occurs thereafter, receive a
Purchase Right under that Offering, which Purchase Right will thereafter be
deemed to be a part of that Offering.  Such Purchase Right will have the same
characteristics as any Purchase Rights originally granted under that Offering,
as described herein, except that:

 

(i)                                    the date on which such Purchase Right is
granted will be the “Offering Date” of such Purchase Right for all purposes,
including determination of the exercise price of such Purchase Right;

 

(ii)                                the period of the Offering with respect to
such Purchase Right will begin on its Offering Date and end coincident with the
end of such Offering; and

 

(iii)                            the Board may provide that if such person first
becomes an Eligible Employee within a specified period of time before the end of
the Offering, he or she will not receive any Purchase Right under that Offering.

 

(c)                                  No Employee will be eligible for the grant
of any Purchase Rights if, immediately after any such Purchase Rights are
granted, such Employee owns stock possessing five percent or more of the total
combined voting power or value of all classes of stock of the Company or of any
Related Corporation.  For purposes of this Section 5(c), the rules of
Section 424(d) of the Code will apply in determining the stock ownership of any
Employee, and stock which such Employee may purchase under all outstanding
Purchase Rights and options will be treated as stock owned by such Employee.

 

(d)                                 As specified by Section 423(b)(8) of the
Code, an Eligible Employee may be granted Purchase Rights only if such Purchase
Rights, together with any other rights granted under all Employee Stock Purchase
Plans of the Company and any Related Corporations, do not permit such Eligible
Employee’s

 

3

--------------------------------------------------------------------------------



 

rights to purchase stock of the Company or any Related Corporation to accrue at
a rate which exceeds $25,000 of Fair Market Value of such stock (determined at
the time such rights are granted, and which, with respect to the Plan, will be
determined as of their respective Offering Dates) for each calendar year in
which such rights are outstanding at any time.

 

(e)                                  Officers of the Company and any designated
Related Corporation, if they are otherwise Eligible Employees, will be eligible
to participate in Offerings under the Plan.  Notwithstanding the foregoing, the
Board may provide in an Offering that Employees who are highly compensated
Employees within the meaning of Section 423(b)(4)(D) of the Code will not be
eligible to participate.

 

6.                                      PURCHASE RIGHTS; PURCHASE PRICE.

 

(a)                                 On each Offering Date, each Eligible
Employee, pursuant to an Offering made under the Plan, will be granted a
Purchase Right to purchase up to that number of shares of Common Stock
purchasable either with a percentage or with a maximum dollar amount, as
designated by the Board, but in either case not exceeding 15% of such Employee’s
earnings (as defined by the Board in each Offering) during the period that
begins on the Offering Date (or such later date as the Board determines for a
particular Offering) and ends on the date stated in the Offering, which date
will be no later than the end of the Offering.

 

(b)                                 The Board will establish one or more
Purchase Dates during an Offering on which Purchase Rights granted for that
Offering will be exercised and shares of Common Stock will be purchased in
accordance with such Offering.

 

(c)                                  In connection with each Offering made under
the Plan, the Board may specify (i) a maximum number of shares of Common Stock
that may be purchased by any Participant on any Purchase Date during such
Offering, (ii) a maximum aggregate number of shares of Common Stock that may be
purchased by all Participants pursuant to such Offering and/or (iii) a maximum
aggregate number of shares of Common Stock that may be purchased by all
Participants on any Purchase Date under the Offering.  If the aggregate purchase
of shares of Common Stock issuable upon exercise of Purchase Rights granted
under the Offering would exceed any such maximum aggregate number, then, in the
absence of any Board action otherwise, a pro rata (based on each Participant’s
accumulated Contributions) allocation of the shares of Common Stock available
will be made in as nearly a uniform manner as will be practicable and equitable.

 

(d)                                 The purchase price of shares of Common Stock
acquired pursuant to Purchase Rights will be not less than the lesser of:

 

(i)                                    an amount equal to 85% of the Fair Market
Value of the shares of Common Stock on the Offering Date; or

 

(ii)                                an amount equal to 85% of the Fair Market
Value of the shares of Common Stock on the applicable Purchase Date.

 

7.                                      PARTICIPATION; WITHDRAWAL; TERMINATION.

 

(a)                                 An Eligible Employee may elect to authorize
payroll deductions as the means of making Contributions by completing and
delivering to the Company, within the time specified in the Offering, an
enrollment form provided by the Company. The enrollment form will specify the
amount of Contributions not to exceed the maximum amount specified by the Board.
Each Participant’s Contributions will be credited to a bookkeeping account for
such Participant under the Plan and will be deposited with the general funds of
the Company except where applicable law requires that Contributions be deposited
with a third party. If permitted in the Offering, a Participant may begin such
Contributions with the first payroll occurring on or

 

4

--------------------------------------------------------------------------------



 

after the Offering Date (or, in the case of a payroll date that occurs after the
end of the prior  Offering but before the Offering Date of the next new
Offering, Contributions from such payroll will be included in the new
Offering).  If permitted in the Offering, a Participant may thereafter reduce
(including to zero) or increase his or her Contributions.  If specifically
provided in the Offering, in addition to making Contributions by payroll
deductions, a Participant may make Contributions through the payment by cash or
check prior to a Purchase Date.

 

(b)                                 During an Offering, a Participant may cease
making Contributions and withdraw from the Offering by delivering to the Company
a withdrawal form provided by the Company.  The Company may impose a deadline
before a Purchase Date for withdrawing.  Upon such withdrawal, such
Participant’s Purchase Right in that Offering will immediately terminate and the
Company will distribute to such Participant all of his or her accumulated but
unused Contributions and such Participant’s Purchase Right in that Offering
shall thereupon terminate.  A Participant’s withdrawal from that Offering will
have no effect upon his or her eligibility to participate in any other Offerings
under the Plan, but such Participant will be required to deliver a new
enrollment form to participate in subsequent Offerings.

 

(c)                                  Purchase Rights granted pursuant to any
Offering under the Plan will terminate immediately if the Participant either
(i) is no longer an Employee for any reason or for no reason (subject to any
post-employment participation period required by law) or (ii) is otherwise no
longer eligible to participate. The Company will distribute to such individual
all of his or her accumulated but unused Contributions.

 

(d)                                 During a Participant’s lifetime, Purchase
Rights will be exercisable only by such Participant.  Purchase Rights are not
transferable by a Participant, except by will, by the laws of descent and
distribution, or, if permitted by the Company, by a beneficiary designation as
described in Section 10.

 

(e)                                  Unless otherwise specified in the Offering,
the Company will have no obligation to pay interest on Contributions.

 

8.                                      EXERCISE OF PURCHASE RIGHTS.

 

(a)                                 On each Purchase Date, each Participant’s
accumulated Contributions will be applied to the purchase of shares of Common
Stock, up to the maximum number of shares of Common Stock permitted by the Plan
and the applicable Offering, at the purchase price specified in the Offering. 
No fractional shares will be issued unless specifically provided for in the
Offering.

 

(b)                                 Unless otherwise provided in the Offering,
if any amount of accumulated Contributions remains in a Participant’s account
after the purchase of shares of Common Stock and such remaining amount is less
than the amount required to purchase one share of Common Stock on the final
Purchase Date of an Offering, then such remaining amount will be held in such
Participant’s account for the purchase of shares of Common Stock under the next
Offering under the Plan, unless such Participant withdraws from or is not
eligible to participate in such Offering, in which case such amount will be
distributed to such Participant after the final Purchase Date, without
interest.  If the amount of Contributions remaining in a Participant’s account
after the purchase of shares of Common Stock is at least equal to the amount
required to purchase one whole share of Common Stock on the final Purchase Date
of an Offering, then such remaining amount will not roll over to the next
Offering and will instead be distributed in full to such Participant after the
final Purchase Date of such Offering without interest.

 

(c)                                  No Purchase Rights may be exercised to any
extent unless the shares of Common Stock to be issued upon such exercise under
the Plan are covered by an effective registration statement pursuant to the
Securities Act and the Plan is in material compliance with all applicable
federal, state, foreign and other securities and other laws applicable to the
Plan.  If on a Purchase Date the shares of Common Stock are not

 

5

--------------------------------------------------------------------------------



 

so registered or the Plan is not in such compliance, no Purchase Rights will be
exercised on such Purchase Date, and the Purchase Date will be delayed until the
shares of Common Stock are subject to such an effective registration statement
and the Plan is in material compliance, except that the Purchase Date will in no
event be more than 6 months from the Offering Date.  If, on the Purchase Date,
as delayed to the maximum extent permissible, the shares of Common Stock are not
registered and the Plan is not in material compliance with all applicable laws,
no Purchase Rights will be exercised and all accumulated but unused
Contributions will be distributed to the Participants without interest.

 

9.                                      COVENANTS OF THE COMPANY.

 

The Company will seek to obtain from each federal, state, foreign or other
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Purchase Rights and issue and sell shares of Common
Stock thereunder.  If, after commercially reasonable efforts, the Company is
unable to obtain the authority that counsel for the Company deems necessary for
the grant of Purchase Rights or the lawful issuance and sale of Common Stock
under the Plan, and at a commercially reasonable cost, the Company will be
relieved from any liability for failure to grant Purchase Rights and/or to issue
and sell Common Stock upon exercise of such Purchase Rights.

 

10.                               DESIGNATION OF BENEFICIARY.

 

(a)                                 The Company may, but is not obligated to,
permit a Participant to submit a form designating a beneficiary who will receive
any shares of Common Stock and/or Contributions from the Participant’s account
under the Plan if the Participant dies before such shares and/or Contributions
are delivered to the Participant.  The Company may, but is not obligated to,
permit the Participant to change such designation of beneficiary. Any such
designation and/or change must be on a form approved by the Company.

 

(b)                                 If a Participant dies, and in the absence of
a valid beneficiary designation, the Company will deliver any shares of Common
Stock and/or Contributions to the executor or administrator of the estate of the
Participant.  If no executor or administrator has been appointed (to the
knowledge of the Company), the Company, in its sole discretion, may deliver such
shares of Common Stock and/or Contributions to the Participant’s spouse,
dependents or relatives, or if no spouse, dependent or relative is known to the
Company, then to such other person as the Company may designate.

 

11.                               ADJUSTMENTS UPON CHANGES IN COMMON STOCK;
CORPORATE TRANSACTIONS.

 

(a)                                 In the event of a Capitalization Adjustment,
the Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a),
(ii) the class(es) and maximum number of securities by which the share reserve
is to increase automatically each year pursuant to Section 3(a), (iii) the
class(es) and number of securities subject to, and the purchase price applicable
to outstanding Offerings and Purchase Rights, and (iv) the class(es) and number
of securities that are the subject of the purchase limits under each ongoing
Offering.  The Board will make these adjustments, and its determination will be
final, binding and conclusive.

 

(b)                                 In the event of a Corporate Transaction,
then: (i) any surviving corporation or acquiring corporation (or the surviving
or acquiring corporation’s parent company) may assume or continue outstanding
Purchase Rights or may substitute similar rights (including a right to acquire
the same consideration paid to the stockholders in the Corporate Transaction)
for outstanding Purchase Rights, or (ii) if any surviving or acquiring
corporation (or its parent company) does not assume or continue such Purchase
Rights or does not substitute similar rights for such Purchase Rights, then the
Participants’ accumulated Contributions will be used to purchase shares of
Common Stock within ten business days prior to the

 

6

--------------------------------------------------------------------------------



 

Corporate Transaction under the outstanding Purchase Rights, and the Purchase
Rights will terminate immediately after such purchase.

 

12.                               AMENDMENT, TERMINATION OR SUSPENSION OF THE
PLAN.

 

(a)                                 The Board may amend the Plan at any time in
any respect the Board deems necessary or advisable.  However, except as provided
in Section 11(a) relating to Capitalization Adjustments, stockholder approval
will be required for any amendment of the Plan for which stockholder approval is
required by applicable law or listing requirements, including any amendment that
either (i) materially increases the number of shares of Common Stock available
for issuance under the Plan, (ii) materially expands the class of individuals
eligible to become Participants and receive Purchase Rights, (iii) materially
increases the benefits accruing to Participants under the Plan or materially
reduces the price at which shares of Common Stock may be purchased under the
Plan, (iv) materially extends the term of the Plan, or (v) expands the types of
awards available for issuance under the Plan, but in each of (i) through
(v) above only to the extent stockholder approval is required by applicable law
or listing requirements.

 

(b)                                 The Board may suspend or terminate the Plan
at any time.  No Purchase Rights may be granted under the Plan while the Plan is
suspended or after it is terminated.

 

(c)                                  Any benefits, privileges, entitlements and
obligations under any outstanding Purchase Rights granted before an amendment,
suspension or termination of the Plan will not be materially impaired by any
such amendment, suspension or termination except (i) with the consent of the
person to whom such Purchase Rights were granted, (ii) as necessary to comply
with any laws, listing requirements, or governmental regulations (including,
without limitation, the provisions of Section 423 of the Code and the
regulations and other interpretive guidance issued thereunder relating to
Employee Stock Purchase Plans) including without limitation any such regulations
or other guidance that may be issued or amended after the date the Plan is
adopted by the Board, or (iii) as necessary to obtain or maintain favorable tax,
listing, or regulatory treatment.  To be clear, the Board may amend outstanding
Purchase Rights without a Participant’s consent if such amendment is necessary
to ensure that the Purchase Right and/or the Plan complies with the requirements
of Section 423 of the Code.

 

13.                               EFFECTIVE DATE OF PLAN.

 

The Plan will become effective immediately prior to and contingent upon the IPO
Date.  No Purchase Rights will be exercised unless and until the Plan has been
approved by the stockholders of the Company, which approval must be within 12
months before or after the date the Plan is adopted (or if required under
Section 12(a) above, materially amended) by the Board.

 

14.                               MISCELLANEOUS PROVISIONS.

 

(a)                                 Proceeds from the sale of shares of Common
Stock pursuant to Purchase Rights will constitute general funds of the Company.

 

(b)                                 A Participant will not be deemed to be the
holder of, or to have any of the rights of a holder with respect to, shares of
Common Stock subject to Purchase Rights unless and until the Participant’s
shares of Common Stock acquired upon exercise of Purchase Rights are recorded in
the books of the Company (or its transfer agent).

 

(c)                                  The Plan and Offering do not constitute an
employment contract. Nothing in the Plan or in the Offering will in any way
alter the at will nature of a Participant’s employment or  be deemed to create
in any way whatsoever any obligation on the part of any Participant to continue
in the employ of the Company

 

7

--------------------------------------------------------------------------------



 

or a Related Corporation, or on the part of the Company or a Related Corporation
to continue the employment of a Participant.

 

(d)                                 The provisions of the Plan will be governed
by the laws of the State of Delaware without resort to that state’s conflicts of
laws rules.

 

15.                               DEFINITIONS.

 

As used in the Plan, the following definitions will apply to the capitalized
terms indicated below:

 

(a)                                 “Board” means the Board of Directors of the
Company.

 

(b)                                 “Capital Stock” means each and every class
of common stock of the Company, regardless of the number of votes per share.

 

(c)                                  “Capitalization Adjustment” means any
change that is made in, or other events that occur with respect to, the Common
Stock subject to the Plan or subject to any Purchase Right after the date the
Plan is adopted by the Board without the receipt of consideration by the Company
through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, large
nonrecurring cash dividend, stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or other similar
equity restructuring transaction, as that term is used in Financial Accounting
Standards Board Accounting Standards Codification Topic 718 (or any successor
thereto).  Notwithstanding the foregoing, the conversion of any convertible
securities of the Company will not be treated as a Capitalization Adjustment.

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended, including any applicable regulations and guidance thereunder.

 

(e)                                  “Committee” means a committee of one or
more members of the Board to whom authority has been delegated by the Board in
accordance with Section 2(c).

 

(f)                                   “Common Stock” means, as of the IPO Date,
the common stock of the Company.

 

(g)                                 “Company” means Entasis Therapeutics
Holdings Inc., a Delaware corporation.

 

(h)                                 “Contributions” means the payroll deductions
and other additional payments specifically provided for in the Offering that a
Participant contributes to fund the exercise of a Purchase Right. A Participant
may make additional payments into his or her account if specifically provided
for in the Offering, and then only if the Participant has not already had the
maximum permitted amount withheld during the Offering through payroll
deductions.

 

(i)                                    “Corporate Transaction” means the
consummation, in a single transaction or in a series of related transactions, of
any one or more of the following events:

 

(i)                                    a sale or other disposition of all or
substantially all, as determined by the Board in its sole discretion, of the
consolidated assets of the Company and its subsidiaries;

 

(ii)                                a sale or other disposition of more than 50%
of the outstanding securities of the Company;

 

8

--------------------------------------------------------------------------------



 

(iii)                            a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

 

(iv)                             a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.

 

(j)                                    “Director” means a member of the Board.

 

(k)                                 “Eligible Employee” means an Employee who
meets the requirements set forth in the document(s) governing the Offering for
eligibility to participate in the Offering, provided that such Employee also
meets the requirements for eligibility to participate set forth in the Plan.

 

(l)                                    “Employee” means any person, including an
Officer or Director, who is “employed” for purposes of Section 423(b)(4) of the
Code by the Company or a Related Corporation.  However, service solely as a
Director, or payment of a fee for such services, will not cause a Director to be
considered an “Employee” for purposes of the Plan.

 

(m)                             “Employee Stock Purchase Plan” means a plan that
grants Purchase Rights intended to be options issued under an “employee stock
purchase plan,” as that term is defined in Section 423(b) of the Code.

 

(n)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended and the rules and regulations promulgated thereunder.

 

(o)                                 “Fair Market Value” means, as of any date,
the value of the Common Stock determined as follows:

 

(i)                                    If the Common Stock is listed on any
established stock exchange or traded on any established market, the Fair Market
Value of a share of Common Stock will be, unless otherwise determined by the
Board, the closing sales price for such stock as quoted on such exchange or
market (or the exchange or market with the greatest volume of trading in the
Common Stock) on the date of determination, as reported in such source as the
Board deems reliable.  Unless otherwise provided by the Board, if there is no
closing sales price for the Common Stock on the date of determination, then the
Fair Market Value will be the closing sales price on the last preceding date for
which such quotation exists.

 

(ii)                                In the absence of such markets for the
Common Stock, the Fair Market Value will be determined by the Board in good
faith in compliance with applicable laws and in a manner that complies with
Sections 409A of the Code.

 

(iii)                            Notwithstanding the foregoing, for any Offering
that commences on the IPO Date, the Fair Market Value of the shares of Common
Stock on the Offering Date will be the price per share at which shares are first
sold to the public in the Company’s initial public offering as specified in the
final prospectus for that initial public offering.

 

(p)                                 “IPO Date” means the date of the
underwriting agreement between the Company and the underwriter(s) managing the
initial public offering of the Common Stock, pursuant to which the Common Stock
is priced for the initial public offering.

 

9

--------------------------------------------------------------------------------



 

(q)                                 “Offering” means the grant to Eligible
Employees of Purchase Rights, with the exercise of those Purchase Rights
automatically occurring at the end of one or more Purchase Periods. The terms
and conditions of an Offering will generally be set forth in the “Offering
Document” approved by the Board for that Offering.

 

(r)                                  “Offering Date” means a date selected by
the Board for an Offering to commence.

 

(s)                                   “Officer” means a person who is an officer
of the Company or a Related Corporation within the meaning of Section 16 of the
Exchange Act.

 

(t)                                    “Participant” means an Eligible Employee
who holds an outstanding Purchase Right.

 

(u)                                 “Plan” means this Entasis Therapeutics
Holdings Inc. 2018 Employee Stock Purchase Plan.

 

(v)                                 “Purchase Date” means one or more dates
during an Offering selected by the Board on which Purchase Rights will be
exercised and on which purchases of shares of Common Stock will be carried out
in accordance with such Offering.

 

(w)                               “Purchase Period” means a period of time
specified within an Offering, generally beginning on the Offering Date or on the
first Trading Day following a Purchase Date, and ending on a Purchase Date.  An
Offering may consist of one or more Purchase Periods.

 

(x)                                 “Purchase Right” means an option to purchase
shares of Common Stock granted pursuant to the Plan.

 

(y)                                 “Related Corporation” means any “parent
corporation” or “subsidiary corporation” of the Company whether now or
subsequently established, as those terms are defined in Sections 424(e) and (f),
respectively, of the Code.

 

(z)                                  “Securities Act” means the Securities Act
of 1933, as amended.

 

(aa)                          “Trading Day” means any day on which the
exchange(s) or market(s) on which shares of Common Stock are listed, including
but not limited to the NYSE, Nasdaq Global Select Market, the Nasdaq Global
Market, the Nasdaq Capital Market or any successors thereto, is open for
trading.

 

10

--------------------------------------------------------------------------------